EXAMINER'S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with applicant’s representative, Christopher R. Carroll, on March 07, 2022.

The application has been amended as follows, in order to further define the relationship between the sidewalls of the packaging and the zipper assembly and peel seal: 

	In claim 1, line 10, following the term “enclosure…”, the language --above and-- has been inserted.

	In claim 1, line 11, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

In claim 1, second line from the bottom, following the term “enclosure…”, the language
--above and-- has been inserted.

	In claim 1, last line, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

In claim 10, line 9, following the term “enclosure…”, the language --above and-- has been inserted.

	In claim 10, line 10, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

In claim 10, third line from the bottom, following the term “enclosure…”, the language
--above and-- has been inserted.

	In claim 10, last line, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

In claim 18, line 9, following the term “enclosure…”, the language --above and-- has been inserted.

	In claim 18, line 10, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

In claim 18, second line from the bottom, following the term “enclosure…”, the language
--above and-- has been inserted.

	In claim 18, last line, following the term “entry…”, the language --section and below the zipper portions-- has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734